Citation Nr: 0900105	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  00-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right 
shoulder disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August to December 
1979 and from February to July 1991 and had additional 
service for over 20 years in the Reserve, including a period 
of active duty for training from May 11 to May 24, 1985.  

In February 2006, the Board of Veterans' Appeals (Board) 
denied service connection for claimed multiple joint pains 
(back, left shoulder, knees) and weakness of the legs and 
left arm and remanded the issue currently on appeal to the RO 
for additional development.  

Although 2006 and 2007 VA treatment records were added to the 
claims files after the most recent Supplemental Statement of 
the Case in June 2007, these records are not pertinent to the 
issue currently before the Board and, therefore, do not 
require a waiver of RO review prior to Board adjudication.  
See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a right shoulder disorder during a period of 
active service or active duty for training.  

2.  Neither the currently demonstrated right shoulder 
impingement syndrome nor any arthritis is shown to be due to 
an event or incident of the veteran's periods of active duty 
or active duty for training; nor is either shown to be due to 
an injury sustained in service.  



CONCLUSION OF LAW

The veteran does not have a right shoulder disability 
manifested by impingement syndrome or arthritis that is due 
to disease or injury that was incurred in or aggravated by 
active duty or active duty for training; nor is either due to 
an jury that was incurred in or aggravated by a period of 
inactive duty for training; nor may arthritis be presumed to 
have been incurred is service.  38 U.S.C.A. §§ 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA was not in effect until after initial 
adjudication of the claim by the RO.  Notice to the veteran 
was not sent in this case until later in the claims process.  
Nevertheless, in April 2001 and April 2004, the RO sent the 
veteran a letter in which she was informed of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if her claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in April 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim, including at 
her RO hearing in October 2000.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service treatment record, as well as other 
periodic examinations from June 1981 to June 1994, do not 
reveal any complaints or findings of a right shoulder 
condition.  

The medical record does show that, in September 1985, the 
veteran was involved in an automobile accident and complained 
of having headaches and pain in her right shoulder.  Soft 
tissue trauma was diagnosed.  

The next showing of a right shoulder problem was in November 
1998, over seven years after final service discharge, when 
probable degenerative joint disease of the right shoulder was 
diagnosed.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).  

When examined by VA in May 1999, the veteran reported having 
had right shoulder pain more recently that accompanied his 
headache and neck pain.  The X-ray studies of the right 
shoulder revealed findings of slight degenerative changes.  

On VA examination in November 2002, the veteran complained of 
having right shoulder pain, and there was some limitation of 
motion of the right shoulder, with flexion to 170 degrees 
(out of 180 degrees) and external rotation to 80 degrees (out 
of 90 degrees).  

The VA examiner stated that "[i]t was possible that the 
diagnosis of overuse syndrome in 1991 was the result of 
bilateral shoulder pain, although the [veteran] state[d] no 
particular injury regarding this."  

The VA treatment records dated in March 2006 reveal 
complaints of multiple joint pain, including in the 
shoulders.  

In response to a remand, a VA examination with a review of 
the claims files was conducted in April 2007.  The veteran 
complained of having had right shoulder pain with occasional 
numbness and tingling beginning in the mid to late 1990's.  

The VA examiner noted that the veteran had a full range of 
motion of the right shoulder.  There were no additional 
limitations caused by pain, fatigue, weakness or lack of 
endurance following repetitive use.  

The X-ray studies of the right shoulder in April 2007 did not 
show any evidence of current or prior injury or arthropathy.  
Shoulder impingement syndrome was diagnosed.  

The VA examiner opined that, given the absence of evidence of 
symptoms of right shoulder disability in service, it was less 
than 50 percent likely that the veteran's current shoulder 
problem was related to service.  

Based on the medical evidence, the Board finds that service 
connection for the claimed right shoulder disorder is not 
warranted because none is shown to have had its clinical 
onset during any period of service or to be causally linked 
to any event or incident of the veteran's service.  

The veteran in this regard has provided no competent evidence 
to show that any current right shoulder impingement syndrome 
or arthritis is due to a documented event or incident of her 
service.  

Consequently, on this record, the claim of service connection 
for a right shoulder disorder must be denied.  

Due consideration has been given to the October 2000 
testimony from the veteran and to the written contentions by 
and on behalf of the veteran.  

Although a lay person can provide competent evidence as to 
his or her observations, he or she cannot provide competent 
evidence to establish the etiology of any current diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right shoulder disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a right shoulder disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


